Exhibit 10.7
 
Semiannual Servicer’s Certificate
CenterPoint Energy Transition Bond Company, LLC (formerly Reliant Energy
Transition Bond Company LLC)
$748,897,000 Transition Bonds, Series 2001-1
                   
Pursuant to Section 6 of Annex 1 to the Transition Property Servicing Agreement
(the "Agreement"), dated as of October 24, 2001, between
CenterPoint Energy Houston Electric, LLC (formerly Reliant Energy,
Incorporated), as Servicer, and CenterPoint Energy Transition Bond Company, LLC
(formerly Reliant Energy Transition Bond Company LLC), as Issuer, the Servicer
does hereby certify as follows:
                   
Capitalized terms used in this Semiannual Servicer’s Certificate have their
respective meanings as
set forth in the Agreement.  References herein to certain sections and
subsections are references
to the respective sections and subsections of the Agreement.
                   
Collection Periods: September 14, 2009 through March 11, 2010
Payment Date: March 15, 2010
Today's Date: March 11, 2010

 
1. Collections Allocable and Aggregate Amounts Available for Current Payment
Date:
         
i.
Remittances for the September 14 through 30, 2009 Collection Period
5,969,963.50
         
ii.
Remittances for the October 1 through 31, 2009 Collection Period
9,683,051.75
         
iii.
Remittances for the November 1 through 30, 2009 Collection Period
7,765,444.79
         
iv.
Remittances for the December 1 through 31, 2009 Collection Period
8,834,051.93
         
v.
Remittances for the January 1 through 31, 2010 Collection Period
6,837,146.91
         
vi.
Remittances for the February 1 through 28, 2010 Collection Period
7,842,158.35
         
vii.
Remittances for the March 1 through 11, 2010 Collection Period
3,726,647.44
         
viii.
Net Earnings on Collection Account
       
[through 2/28/10]
   
   General Subaccount
   
14,446.03
           
   Overcollateralization Subaccount
   
1,185.00
           
   Capital Subaccount
   
2,705.06
           
   Reserve Subaccount
   
754.81
         
ix.
General Subaccount Balance (sum of i through viii above)
50,677,555.57
                             
x.
Reserve Subaccount Balance as of Prior Payment Date
 
0.00
         
xi.
Overcollateralization Subaccount Balance as of Prior Payment Date
1,569,441.99
         
xii.
Capital Subaccount Balance as of Prior Payment Date
 
3,744,485.00
         
xiii.
Collection Account Balance (sum of ix through xii above)
55,991,482.56
                           

2. Outstanding Amounts as of Prior Payment Date:
               
i.
Class A-1 Principal Balance
   
0.00
         
ii.
Class A-2 Principal Balance
   
0.00
         
iii.
Class A-3 Principal Balance
   
0.00
         
iv.
Class A-4 Principal Balance
   
376,320,741.00
         
v.
Aggregate Principal Balance of all Series 2001-1 Transition Bonds
376,320,741.00
                           

3. Required Funding/Payments as of Current Payment Date:
                       
Projected
                 
Principal
  Semiannual  
 
   
Series 2001-1 Principal
   
Balance
  Principal Due  
 
                     
i.
Class A-1
   
0.00
 
0.00
     
ii.
Class A-2
   
0.00
 
0.00
     
iii.
Class A-3
   
0.00
 
0.00
     
iv.
Class A-4
   
348,948,555.00
 
27,372,186.00
     
v.
For all Series 2001-1 Transition Bonds
   
348,948,555.00
 
27,372,186.00
                                                      Transition
 
Days in
             
Bond
 
Interest
              Interest Rate
 
Period (1)
 
Interest Due
                     
vi.
Required Class A-1 Interest
   
3.840%
 
180
 
0.00
 
vii.
Required Class A-2 Interest
   
4.760%
 
180
 
0.00
 
viii.
Required Class A-3 Interest
   
5.160%
 
180
 
0.00
 
ix.
Required Class A-4 Interest
   
5.630%
 
180
 
10,593,428.86
   
(1) On 30/360 Day basis.
             

 

--------------------------------------------------------------------------------


 

             
Funding
               Required Level
 
Required
 
                       
x.
Overcollateralization Subaccount
   
2,652,343.54
 
1,082,901.55
     
xi.
Capital Subaccount
   
3,744,485.00
 
0.00
   

 
4. Allocation of Remittances as of Current Payment Date Pursuant to Section
8.02(d) of Indenture:
   
i.
Trustee Fees and Expenses
   
2,530.00
         
ii.
Servicing Fee
   
187,224.25
(1)
     
iii.
Administration Fee and Independent Managers Fee
53,500.00
(2)
     
iv.
Operating Expenses
   
46,547.80
(3)
     
v.
Semiannual Interest (including any past-due Semiannual Interest for prior
periods)
             
Per 1,000
                   of Original
 
     
Series 2001-1
    Aggregate
 
 Principal Amount  
 
                       
1. Class A-1 Interest Payment
   
0.00
 
0.00
       
2. Class A-2 Interest Payment
   
0.00
 
0.00
       
3. Class A-3 Interest Payment
   
0.00
 
0.00
       
4. Class A-4 Interest Payment
   
10,593,428.86
 
27.45
                       

 
vi.
Principal Due and Payable as a result of Event of Default or on Final Maturity
Date
                 
Per 1,000
                   of Original
 
     
Series 2001-1
     Aggregate
 
 Principal Amount  
 
                       
1. Class A-1 Principal Payment
   
0.00
 
0.00
       
2. Class A-2 Principal Payment
   
0.00
 
0.00
       
3. Class A-3 Principal Payment
   
0.00
 
0.00
       
4. Class A-4 Principal Payment
   
0.00
 
0.00
                       

 

 
vii.
Semiannual Principal
                           
Per 1,000
                  of Original
 
     
Series 2001-1
    Aggregate
 
Principal Amount  
 
                       
1. Class A-1 Principal Payment
   
0.00
 
0.00
       
2. Class A-2 Principal Payment
   
0.00
 
0.00
       
3. Class A-3 Principal Payment
   
0.00
 
0.00
       
4. Class A-4 Principal Payment
   
27,372,186.00
 
70.93
                         
viii.
Amounts Payable to Credit Enhancement Providers (if applicable)
N/A
         
ix.
Operating Expenses not Paid under Clause (iv) above
0.00
         
x.
Funding of Capital Subaccount
   
5,969.01
         
xi.
Funding of Overcollateralization Subaccount
1,082,901.55
         
xii.
Net Earnings in Capital Subaccount Released to Issuer
2,705.06
         
xiii.
Deposit to Reserve Subaccount
   
11,330,563.04
         
xiv.
Released to Issuer upon Series Retirement: Collection Account
0.00
         
xv.
Aggregate Remittances as of Current Payment Date
50,677,555.57
                                                   
(1) Servicing fee: $748,897,000 x .05% x 180/360 = $187,224.25
         
(2) Administration fee: $50,000 x 180/180 = $50,000.00; Independent Managers
fee: $3,500.00
   
(3) Reimbursement to Administrator for fees/expenses paid to outside legal
counsel ($7,547.80),
   
      rating agencies ($15,000.00) and independent accountants ($24,000.00).
 

 

--------------------------------------------------------------------------------


 
5. Subaccount Withdrawals as of Current Payment Date
             
    (if applicable, pursuant to Section 8.02(d) of Indenture):
           
i.
Reserve Subaccount (available for 4.i. through 4.xii.)
0.00
         
ii.
Overcollateralization Subaccount (available for 4.i. through 4.ix.)
0.00
         
iii.
Capital Subaccount (available for 4.i. through 4.ix.)
0.00
         
iv.
Total Withdrawals
   
0.00
                           

6. Outstanding Amounts and Collection Account Balance as of Current Payment Date
     
(after giving effect to payments to be made on such Payment Date):
                               
Series 2001-1
               
i.
Class A-1 Principal Balance
   
0.00
         
ii.
Class A-2 Principal Balance
   
0.00
         
iii.
Class A-3 Principal Balance
   
0.00
         
iv.
Class A-4 Principal Balance
   
348,948,555.00
         
v.
Aggregate Principal Balance for all Series 2001-1 Transition Bonds
348,948,555.00
                             
vi.
Reserve Subaccount Balance
   
11,330,563.04
         
vii.
Overcollateralization Subaccount Balance
 
2,652,343.54
         
viii.
Capital Subaccount Balance
   
3,750,454.01
         
ix.
Aggregate Collection Account Balance
   
17,733,360.59
                           

7. Shortfalls In Interest and Principal Payments as of Current Payment Date
       
(after giving effect to payments to be made on such Payment Date):
         
i.
Semiannual Interest
                 
Series 2001-1
                 
1. Class A-1 Bond Interest Payment
   
0.00
           
2. Class A-2 Bond Interest Payment
   
0.00
           
3. Class A-3 Bond Interest Payment
   
0.00
           
4. Class A-4 Bond Interest Payment
   
0.00
                             
ii.
Semiannual Principal
                 
Series 2001-1
                 
1. Class A-1 Principal Payment
   
0.00
           
2. Class A-2 Principal Payment
   
0.00
           
3. Class A-3 Principal Payment
   
0.00
           
4. Class A-4 Principal Payment
   
0.00
                           

8. Shortfalls in Required Subaccount Levels as of Current Payment Date
         
(after giving effect to payments to be made on such Payment Date):
         
i.
Overcollateralization Subaccount
   
0.00
         
ii.
Capital Subaccount
   
0.00
                           

                     
IN WITNESS HEREOF, the undersigned has duly executed and delivered this
   
Semiannual Servicer's Certificate this 11th day of March, 2010.
                             
CENTERPOINT ENERGY HOUSTON ELECTRIC, LLC
           
(formerly RELIANT ENERGY, INCORPORATED), as Servicer
                             
by:
/s/ Linda Geiger
                 
Linda Geiger
                 
Assistant Treasurer
             

 

--------------------------------------------------------------------------------

